ORDER

PER CURIAM:
AND NOW, this 28th day of October, 1998, Donald McDowell Bohn, Jr., having been suspended from the practice of law in the United States Court of Veterans Appeals for an indefinite period of time of not less than one year by Order of that Court dated June 18, 1998; the said Donald McDowell Bohn, Jr., having been directed on August 20, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Donald McDowell Bohn, Jr., is suspended from the practice of law in this Commonwealth for an indefinite period of time of not less than one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.